Name: Commission Regulation (EEC) No 401/87 of 9 February 1987 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 2. 87 Official Journal of the European Communities No L 41 /5 COMMISSION REGULATION (EEC) No 401/87 of 9 February 1987 on the supply of various lots of butteroil as food aid (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 231 /87 (4), and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 360 tonnes of butteroil to be supplied fob, cif or free at desti ­ nation ; Whereas, therefore, supply should be effected in accord ­ ance with the rules laid down in Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1987. For the Commission Frans ANDRIESSEN Vice-President (&lt;) OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 29, 4. 2. 1986, p. 3 . (3) OJ No L 148, 28 . 6 . 1968, p. 13 . 4 OJ No L 25, 28 . 1 . 1987, p. 3 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . M OJ No L 371 , 31 . 12. 1985, p . 1 . No L 41 /6 Official Journal of the European Communities 11 . 2 . 87 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986  Action No 21 /87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Bolivia 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 160 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'ACCIÃ N No 21 /87 / BOLIVIA 0257800 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / ARICA / TRANSIT EL ALTO  LA PAZ' 12. Shipment period Before 15 April 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 0 ( «) O ( ») 11 . 2. 87 No L 41 /7Official Journal of the European Communities Description of the lot B 1 . Programme : 1986  Action No 19/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 27 October 1986 2. Recipient 0 3 . Country of destination Sudan 4. Stage and place of delivery cif, Port Sudan 5. Representative of the recipient (3)  6 . Total quantity 200 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'ACTION No 19/87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE SUDAN' 12. Shipment period Before 15 April 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (') No L 41 /8 Official Journal of the European Communities 11 . 2 . 87 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary or his rep. "sentative with a view to determining what documents are required for the consignment and the details of period, rate and other circumstances concerning shipment. (4) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (*) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease . I6) The successful tenderer shall transmit to the representatives of the beneficiaries at the time of delivery a health certificate . Q The successful tenderer shall transmit to the representatives of the beneficiaries at the time of delivery a certificate of origin . (8) Sudan  Food Aid National Administration (FANA), Ministry of Finance and Economic Planning, PO box 735, Khartoum (Telex 324  Telegraphic address : MAONAT). (') Commission delegate to be contacted by the tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4.